 1   Jesse Ortiz (SBN 176450)
     Jesse@jesseortizlaw.com
 2   Ortiz Law Group P.C.
     980 9th Street, Ste. 340
 3   Sacramento, CA 95814
     Phone: (916) 443-9500
 4   Fax: (916) 443-9501
 5
     Attorney for Defendant
 6   VICENTE VELAZQUEZ
 7
 8
                                     UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10
11
     UNITED STATES OF AMERICA,                           )       Case No.: 2:16-CR-00025-TLN
12                                                       )
                                       Plaintiff,        )       STIPULATION AND ORDER TO
13                                                       )       CONTINUE STATUS CONFERENCE
            v.                                           )       AND EXCLUDE TIME UNDER THE
14                                                       )       SPEEDY TRIAL ACT
15                                                       )
                                                         )
16                                                       )       DATE:         November 21, 2019
     VICENTE VELAZQUEZ                                   )       TIME:         9:30 a.m.
17                                                       )       COURT:        Hon Troy L. Nunley
                   Defendant.                            )
18                                                       )
                                                         )
19                                                       )

20
21
            IT IS HEREBY STIPULATED by and between plaintiff United States of America, by Justin
22
     Lee, Assistant United States Attorney; and Defendant VICENTE VELAZQUEZ, and his attorney of
23   record, Jesse Ortiz, that the Status Conference presently set for August 8, 2019 at 9:30 a.m., in
24   Courtroom 2 of the United States District Court, Eastern District, be continued at the request of
25   defendant VICENTE VELAZQUEZ to November 21, 2019 in Courtroom 2, of the United States District
26   Court, Eastern District. Counsel for Mr. Velazquez has been pre-assigned to Department 19 of the
27   Sacramento County Superior Court to conduct a Preliminary Hearing on August 8, 2019 in People v.
28   Milton Berry (Case No. 17FE020466).


                                                             1
 1          Pursuant to 18 U.S.C. § 3161(h)(7)(A) and (B)(iv) and Local Code T4, the parties request that
 2   the Court exclude time between August 8, 2019 and November 21, 2019.

 3          Assistant U.S. Attorney Justin Lee and counsel for Mr. Velazquez have reviewed this proposed

 4   order and authorized Jesse Ortiz to sign it on their behalf.

 5          SO STIPULATED.

 6
 7
     Dated: August 2, 2019                                 __/s/ Jesse Ortiz____________
 8                                                         Jesse Ortiz
                                                           Ortiz Law Group P.C.
 9                                                         Attorney for Defendant Vicente Velazquez
10
11   Dated: August 2, 2019                                 McGREGOR W. SCOTT
                                                           United States Attorney
12
                                                    By:    __ /s/ Justin Lee      ______
13
                                                           Justin Lee
14                                                         Assistant United States Attorney

15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                           2
 1                                                    ORDER
 2          IT IS HEREBY ORDERED that the Status Conference presently set for August 8, 2019 at 9:30

 3   a.m., in Courtroom 2 of the United States District Court, Eastern District, is continued at the request of
 4   defendant Vicente Velazquez to November 21, 2019, at 9:30 a.m., in Courtroom 2, of the United States
 5
     District Court, Eastern District. Pursuant to 18 U.S.C. § 3161(h)(7)(A) and (B)(iv) and Local Code T4,
 6
     time shall be excluded. The Court finds that the ends of justice to be served by granting the requested
 7
 8   continuance outweigh the best interests of the public and the defendant in a speedy trial.

 9
10   DATED: August 2, 2019
11
12                                                               Troy L. Nunley
                                                                 United States District Judge
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                          3
